Title: To George Washington from Alexander Hamilton, 2 May 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  [Philadelphia] 2d May 179[4].
               
               The Secretary of the Treasury has the honor of enclosing herewith the draft of a passport for the President’s signature—intended for the brigantine Lily, now at Baltimore.  The case was here before the Secretary’s letter of yesterday was sent to the President, and was overlooked.
            